Blandford, J.
1. Where the legal title is in an excutor, administator or trustee, and the beneficial interest is in an infant, if the former is barred by the statute of limitations, the latter also is barred; and if the-legal title were in a guardian and the beneficial interest in the cause of action were in a infant, perhaps the same rule would apply, but where the title or right of action is in the infant, although the guardian might maintain the action in the infant’s name, the bar of the statute would not attach until the lapse of the period prescribed by the statute after the termination of the minority. 51 Ga., 142; 43 Id., 288,290; Code, '§§2926, 2927.
2. Where there were filed a number of exceptions to an auditor’s report, but the last three fully embraced the others and went to the entire report, and the case could have been, and doubtless was, fully *429tried on those exceptions, there was no error in striking the others on demurrer.
John C. Wells; A. Hood & Son, by J. H. Lumpkin, for plaintiff in error.
G. W. Warwick, W. D. Kiddoo, for defendant.
Judgment affirmed..